DETAILED ACTION
This office action is in response to an amendment filed 3/24/2022 wherein claims 1-14 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered. 
Applicant has amended claims 5 and 10 attempting to correct antecedent basis issues, however another antecedent basis issue occurs as a result of the most recent amendment. See below. 
Applicant’s arguments with respect to the prior art rejections have been fully considered but they are not persuasive.
Applicant argues that Ding fails to disclose an upper camera and a lower camera wherein an image captured by the upper camera is synthesized with an image captured by the lower camera. Specifically applicant argues "In the Office Action, the Office asserted that a camera (124) discussed in Ding with respect to FIG. 2 allegedly corresponds to the recited “lower camera installed in a vehicle body of the construction machinery to photograph the front of the vehicle body” by citing paragraph [0041] of Ding (see Office Action, p. 4). Applicant, however, respectfully disagrees. In Ding, Ding merely discusses that the peripheral monitoring cameras 124 of Ding is installed on the swing body 120 to photograph the surroundings, and the overhead image generation unit 914 generates the overhead image P3 shown in FIG. 7 of Ding such as an Around View Monitoring (AVM) screen based on the image captured by the camera 124 (see FIGs. 2 and 7 and paragraphs [0041 and 0067] of Ding). In contrast, as discussed above, the recited “a lower camera installed in a vehicle body of the construction machinery” photographs the front of the vehicle body. The line of sight of the recited “lower camera” of claim 1 is different from that of the peripheral monitoring cameras 124 of Ding as shown in FIGs. 2 and 7 of Ding. By the configuration of the claimed feature “a lower camera installed in a vehicle body of the construction machinery to photograph the front of the vehicle body,” the recited “lower camera” of claim 1 serves to create a front screen when the bucket located in front of the wheel loader goes up." The examiner respectfully disagrees.
In the non-final office action, the examiner cited camera 122 shown in Fig.2 of Ding as disclosing the claimed "upper camera" and the front camera 124 shown in Fig.2 of Ding as disclosing the claimed "lower camera". As can be seen in Fig.2, a first camera (122) is located in a driver cabin and a front camera (124) is lower relative to the first camera and is on the vehicle body. Applicant appears to be focusing on the peripheral cameras without discussing camera 122 which was the camera relied upon as teaching an "upper camera" relative to a "lower camera". Furthermore, it is apparent that the image captured by camera 122 can be combined ("synthesized") with images captured by the peripheral cameras. Specifically, the front image is used to generate portions of a display image wherein a portion of the display image is generated by combining a portion of the front image with an image generated from peripheral camera images. And thus one of ordinary skill would readily appreciate that Ding discloses "synthesize first and second images captured from the upper camera and the lower camera into one image”. For example, note the following citations of Ding:
[0077] The vehicle body information reception unit 911 receives vehicle body information from the control device 128 of the work vehicle 100 (step S11). Next, the image cutout unit 912 cuts out the central image P11, the left image P12, the right image P13, the upper image P14, and the lower image P15 from the image P1 captured by the front camera 122 in the received vehicle body information (step S12).
[0078] The posture image generation unit 913 generates the posture image P2 representing the current posture of the work equipment 130 based on the inclination angles of the boom 131, the arm 132, and the bucket 133 in the received vehicle body information (step S13). The overhead image generation unit 914 generates the overhead image P3 based on the images captured by the plurality of peripheral monitoring cameras 124 in the received vehicle body information (step S14).
[0079] The display image generation unit 915 generates the display right image P13 a by disposing the posture image P2, the overhead image P3, and the bucket internal image P4 in the disposition area R of the right image P13 according to the layout information stored in the layout storage unit 931 (step S15). The display control unit 917 generates a display signal for displaying the central image P11, the left image P12, the display right image P13 a, the upper image P14, and the lower image P15 on the first display device 520, and transmits the signal to the first display device 520 (step S16).

As outlined above, Ding discloses that image portions are generated from an image captured by a front camera (again, as shown in Fig.2 the front camera (122) is "installed in a driver cabin of the construction machinery to photograph the front of the driver cabin"). Images are also generated from peripheral monitoring cameras wherein as shown in Fig.2 the front peripheral monitoring camera (124) is below the front camera (122). The images from the peripheral monitoring cameras are combined to generate an overhead image wherein the overhead image is combined with the extracted right portion of the front camera image. That is, peripheral monitoring camera images are synthesized with each other to generate an overhead image that is then synthesized with a portion of the front camera image. Thus one of ordinary skill would readily appreciate that as the overhead image is formed by image portions from the front lower/peripheral monitoring camera, synthesizing the overhead image with the front camera image results in synthesizing an image portion from the front peripheral monitoring camera with an image portion from the front upper camera.   
With respect to Tsuji, Ding was relied upon for teaching the claimed camera arrangement as noted in the non-final action while Tsuji was relied upon for disclosing it’s obvious to perform the claimed transparency processing based on captured images. Although Tsuji does not explicitly disclose that an upper camera is a driver camera cabin, it is apparent that Tsuji discloses an upper camera and a lower camera wherein images from the upper camera can be synthesized with images from the lower camera and transparency processed. For example, note ¶0167 which describes "Camera 41 is provided at a position above camera 40" and as noted in the non-final action and as noted below Tsuji further discloses that an image from camera 41 can by synthesized with an image from camera 40 wherein one of the images is transparency processed.
To summarize, Ding discloses in Fig.2 and upper camera (122) located in a driver cabin and a second camera (124) lower on a vehicle relative to the upper camera. Ding further discloses it is known to process the camera images such that images from the second camera can be synthesized with image portions from the upper camera. However Ding does not describe transparency processing the camera images. Tsuji similarly discloses a vehicle including multiple cameras including an upper camera and a lower camera. Tsuji suggests combining an upper/front image with a lower/work implement oriented image wherein one of the images is transparency processed relative to the other image. Although Tsuji does not disclose the upper camera mounted in a cabin and a lower camera mounted on/in the vehicle body, Ding was already relied upon for disclosing such an imaging arrangement is known and one of ordinary skill would readily appreciate it is obvious to use an image from camera 122 of Ding as the upper camera image in the processing of Tsuji and it is obvious to use an image from camera 124 as the lower camera in the processing of Tsuji. Even if this was not the case, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For these reasons as a whole the arguments are not persuasive and the claims are rejected as outlined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 5, lines 1-2 state “wherein the image processing condition…” however said “image processing condition” lacks antecedent basis. The claim appears to be reference language from both claim 3 and claim 4, however the claim only depends on claim 3 and thus claim 4 cannot provide the antecedent basis for said “image processing condition”. 

In regard to claim 10, this claim is rejected for the same reasons noted in the rejection of claim 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2021/0291733) (hereinafter Ding) in view of Tsuji et al. (US 2018/0171594) (hereinafter Tsuji).

In regard to claim 1, Ding discloses a control system for construction machinery [¶0006; display control system that is a display control device for controlling a display device provided outside a work vehicle], the control system comprising: 
	an upper camera installed in a driver cabin of the construction machinery [Fig.2, ¶0037; cab 121 is provided with a front camera 122. The front camera 122 is installed at a front upper portion in the cab 121] to photograph the front of the driver cabin  [Fig.2, ¶0037;  front camera 122 images the front of the cab 121 through a windshield at a front portion of the cab 121. Herein, the “front” refers to a direction in which the work equipment 130 is mounted on the swing body 120]; 
	a lower camera installed in a vehicle body of the construction machinery [Fig.2; camera (124) installed in the vehicle body lower than the camera (122)] to photograph the front of the vehicle body [Fig.2, ¶0041; peripheral monitoring cameras 124 are provided, for example, at the front. ¶0067; monitoring cameras 124 provided on each of the front portion];
	a work apparatus posture detection portion configured to detect a posture of the work apparatus [¶0032-0036; boom angle sensor 137, the arm angle sensor 138, and the bucket angle sensor 139 according to the first embodiment measure an inclination angle with respect to a horizontal plane. ¶0045] connected rotatably to the vehicle body [¶0026-¶0027; work equipment 130 includes a boom 131, an arm 132, and a bucket 133....  base end portion of the boom 131 is attached to the swing body 120 via a pin]; 
	an image processing portion [¶0056; control device 550 is a computer including a processor 910] configured to synthesize first and second images captured from the upper camera and the lower camera into one image [¶0070; display image generation unit 915 generates a display right image P13 a by disposing the posture image P2, the overhead image P3, and the bucket internal image P4 in a disposition area R of a right image P13 cut out by the image cutout unit 912. ¶0077-¶0079; the right image P13... from the image P1 captured by the front camera 122. ¶0067;  overhead image generation unit 914 generates the overhead image P3 based on images captured by peripheral monitoring cameras 124. Fig.8; single image P13 a includes image P13 from camera 122 and overhead image that is a combination of images from cameras 124]; and 
	a display device configured to display the synthesized image processed by the image processing portion [Fig.8, ¶0072; control device 550 causes the right display 523 to display the display right image P13 a].
	Ding does not explicitly disclose an image processing portion configured to ... transparency-process at least one of the first and second images in the synthesized image according to the posture of the work apparatus detected by the work apparatus posture detection portion; and a display device configured to display the synthesized image transparency-processed by the image processing portion. However Tsuji discloses,
	an image processing portion [¶0087] configured to synthesize first and second images captured from the upper camera and the lower camera [Fig.2; camera (45) lower than camera (40). ¶0197; Camera 41 is provided at a position above camera 40 a] into one image [¶0133-¶0136; image analysis unit 103 specifies bucket 7 included in image data CDT obtained by camera 40. Blocked region extraction unit 101 extracts the specified bucket as blocked region 700... extracts as a perspective image, an image of a prescribed region based on image data ICDT obtained by camera 45... Control unit 10 synthesizes the perspective image (step S8). Representation control unit 105 synthesizes the perspective image edited by image edition unit 106 with the blocked region of bucket 7 in image data CDT. Fig.17 through Fig.19; Images CDTA (Fig.17) and ICDTA (Fig.18) are combined into one image (Fig.19). ¶0274-¶0278; Blocked region extraction unit 101 extracts the work implement link specified by image analysis unit 103 based on image data CDTA# as the blocked region ... Image extraction unit 104 extracts the perspective image on the line of sight of the operator beyond the blocked region extracted by blocked region extraction unit 101 based on image data CDTB#... Image edition unit 106 edits perspective image 802 so as to be in conformity with a shape of a region within the contour line of blocked region 702...  display 50# show the perspective image edited by image edition unit 106 as being synthesized with the blocked region], and configured to transparency-process at least one of the first and second images in the synthesized image [Fig.6 through Fig.8; portions of camera image CDT (shown in Fig.6) is processed to be transparent in the display image 50 (shown in Fig.8) wherein the display image includes camera image CDT and camera image ICDT. Fig.17 through Fig.19; portions of camera image CDTA (shown in Fig.17) is processed to be transparent in the display image 50 (shown in Fig.18) wherein the display image includes camera image CDTA and camera image ICDTA. Fig.20 through Fig.22. Fig.25 and Fig.26 ¶0224;  Since the perspective image is synthesized with the region within the contour line of the blocked region with the contour line being defined as the boundary, what is called skeletal image representation in which an inner region is seen through while the contour line remains is provided] according to the posture of the work apparatus detected by the work apparatus posture detection portion [¶0173-¶0176; a state of the work implement link can be specified and a height with respect to bucket 7 can be calculated based on a length of the lift cylinder of boom 6 and a length of bucket cylinder 15...  Blocked region extraction unit 101 extracts at least a part of a blocked region ...  based on a state of work determined by work state determination unit 100. ¶0243-¶0249; Work implement attitude state determination unit 107 determines an attitude state of work implement 3... Blocked region extraction unit 101 specifies a blocked region where the field of view of the operator from the point of view at the operator's seat of wheel loader 1 on the display is blocked based on the attitude state of work implement 3 determined by work implement attitude state determination unit 107 and extracts the blocked region]; and 
	a display device configured to display the synthesized image transparency-processed by the image processing portion [¶0106; Control unit 10 has display 50 show a perspective image in which at least a part of work implement 3 of wheel loader 1 or vessel 160 of loaded vehicle 140 is seen through. Fig.8, Fig.19, Fig.22, Fig.26].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ding with the see-through display processing as disclosed by Tsuji in order to allow an operator to more intuitively operate the work equipment thereby improving work efficiency [Tsuji ¶0005-¶0022, ¶0128-¶0130, ¶0157-¶0159, ¶0207-¶0209, ¶0283-¶0284]. As disclosed by Tsuji, work equipment is used for a variety of purposes and generating the synthesized image in the disclosed manner allows an operator to view areas normally blocked from a field of view, thus allowing the operator an improved understanding of the machine's environment. 
	Specifically, as noted above and throughout the reference as a whole, Ding discloses a display control system for a work vehicle. As noted above, Ding discloses multiple cameras mounted in the vehicle including an upper camera mounted in the vehicle's cabin and multiple lower cameras mounted in a variety of other locations in/around the vehicle. As can be seen in Fig.2, cameras 123 and 124 are both lower compared to camera 122 and both capture images in the front of the cabin. The posture of the work equipment/vehicle is also determined. As noted above and can be seen in Fig.8, at least one image is generated for display via an output display wherein the generated image includes portions of the image captured by the upper camera 122, images captured by camera 123, as well as a bird's eye image which was generated using images from cameras 124 and includes portions thereon. Thus the single synthesized image includes camera images from cameras 122, 123, and 124. However, as Ding does not explicitly disclose transparency processing the images, Tsuji has been relied upon. 
	Tsuji, like Ding, also discloses multiple cameras mounted in a variety of locations on a work machine/vehicle wherein the images are processed for subsequent display. As noted above, Tsuji discloses an upper camera and at least one camera mounted on the vehicle lower than the upper camera and facing forward. As disclosed by the various examples of Tsuji, a first camera image from a first camera and a second camera image from a second camera are processed and synthesized into a single image. Examples the first camera images are shown in Fig.6, Fig.17, Fig.20, and Fig.25. Examples of second camera images are shown in Fig.7, Fig.18, Fig.21, and Fig.25. Examples of the display images are shown in Fig.8, Fig.19, Fig.22, and Fig.26. As can be seen in all the display images, portions of either the first image or the second image appear "transparent". As noted above, the system processes one of the images in order to generate a skeletal representation of the image depending on a working state of the machine wherein the working state can be determined based on the working equipment's attitude ("posture"). Although Tsuji does not use the work "transparent", Tsuji says the image regions are processed in order to generate a skeletal image which "is seen through" and one of ordinary skill in the art would readily appreciate this is equivalent to "transparency-processed". As noted by Tsuji, processing the images in the disclosed manner allows for improved understanding of the work equipment by the operator. 

In regard to claim 6, this claim is drawn to a method corresponding to the system of claim 1 wherein claim 6 contains the same limitations as claim 1 and is therefore rejected upon the same basis.

Claim(s) 3-5, 8-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2021/0291733) (hereinafter Ding) in view of Tsuji et al. (US 2018/0171594) (hereinafter Tsuji) in view of Kowatari et al. (US 2015/0138360) (hereinafter Kowatari) cited in the IDS filed 8/10/2021.

In regard to claim 3, Ding in view of Tsuji discloses the control system of claim 1. Neither Ding nor Tsuji explicitly disclose, wherein the entire display area of the display device includes a predetermined transparency processing area and an external area of the predetermined transparency processing area, and the image processing portion processes the first and second images to be transparent in the predetermined transparency processing area. However Kowatari discloses, 
	wherein the entire display area of the display device includes a predetermined transparency processing area and an external area of the predetermined transparency processing area [Fig.6; region 31 and area outside region 31. ¶0062-¶0063; Respective transparent regions 33 in the underneath image are in advance known... respective transparent regions are preset], and the image processing portion processes the first and second images to be transparent in the predetermined transparency processing area [¶0064; superposing process section 25 performs to transmit a predetermined transmittance of the back side transparent region 33B, the right side transparent region 33R and the left side transparent region 33L and superposes the underneath back side image 34B, the underneath right side image 34R and the underneath left side image 34L (superimpose). ¶0068; superposing process section 25 makes transparent for respective transparent regions 33 of the symbol image 31 at a ratio of predetermined transparency, the ratio of transparency being not full nor non-transparency (for example 50% transparency). Thus, the superposing process section 25 is composited with the underneath image on the transparent region, thereby allowing to recognize the situation under the dump truck 1].
	As disclosed by Kowatari, a display can include a region for displaying images transparently due to parts of a vehicle being obscured by the vehicle itself and/or work equipment of the vehicle while the rest of the region displays processed camera images without any transparency processing. As noted by Kowatari, camera images are used to generate the transparent images displayed in the specified transparent regions. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ding in view of Tsuji with the predetermined transparency regions as disclosed by Kowatari in order to allow clear display of both the region surrounding the vehicle as well as regions obscured by the vehicle [Kowatari ¶0002-¶0005, ¶0008-¶0016]. As disclosed by Kowatari, displaying processed work vehicle images in a non-transparent manner for unobstructed areas around the vehicle and in a transparent manner in different preset areas corresponding to obstructed areas allows an operator to readily understand both the environment in which the vehicle is operating as well as various obstructions blocked by the vehicle. 

In regard to claim 4, Ding in view of Tsuji discloses the control system of claim 1. Neither Ding nor Tsuji explicitly disclose, further comprising: an input portion configured to set an image processing condition in the image processing portion. However Kowatari discloses, 
	an input portion configured to set an image processing condition in the image processing portion [¶0068-¶0069; ratio of transparency may be controlled arbitrary by means of the input part 16 of the monitor 14...  superposing process section 25 makes transparent for respective transparent regions 33 of the symbol image 31 at a ratio of predetermined transparency. ¶0076; superposing process section 25 is inputted the shift lever position information. The superposing process section 25 performs whether or not to make transmission of respective transparent regions 33 according to the shift lever position information].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ding in view of Tsuji with the setting of an image processing condition as disclosed by Kowatari in order to allow the system to display in a manner desirable by the user and in order to allow the system to adapt the transparency of images based on vehicle operations [Kowatari ¶0068-¶0079]. As disclosed by Kowatari, various levels of transparency may be desirable depending on the situation and considering vehicle inputs when determining how to transparency process the captured images allows the generated display images to be optimally adapted depending on vehicle conditions.  

In regard to claim 5, Ding in view of Tsuji in view of Kowatari discloses the control system of claim 4. Ding in view of Tsuji in view of Kowatari further discloses, 
	wherein the image processing condition includes a transparency processing switching timing of the first and second images [Kowatari ¶0076-¶0081] or the predetermined transparency processing area of the entire display area of the display device [Kowatari ¶0067-¶0071].
	As disclosed by Kowatari, the regions to be displayed as transparent are generated from camera images wherein certain regions (and thus certain camera images) are displayed as transparent in certain vehicle states and when a vehicle state change the regions to be displayed as transparent changes to different regions and thus the camera images being used for generating the transparent regions are switched. Additionally, Kowatari discloses that an input can specify the degree of transparency for the transparent regions and thus this "image processing condition" includes the transparency processing area of the entire display area, as the transparency processing is only for the portion of the display that contains transparent regions. See claim 4 for motivation to combine.  

In regard to claim 8, this claim is drawn to a method corresponding to the system of claim 3 wherein claim 8 contains the same limitations as claim 3 and is therefore rejected upon the same basis. 

In regard to claim 9, this claim is drawn to a method corresponding to the system of claim 4 wherein claim 9 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

In regard to claim 10, this claim is drawn to a method corresponding to the system of claim 5 wherein claim 10 contains the same limitations as claim 5 and is therefore rejected upon the same basis. 

In regard to claim 11, Ding discloses a control system for construction machinery [¶0006; display control system that is a display control device for controlling a display device provided outside a work vehicle], the control system comprising: 
	an upper camera installed in a driver cabin of the construction machinery [Fig.2, ¶0037; cab 121 is provided with a front camera 122. The front camera 122 is installed at a front upper portion in the cab 121] to photograph the front of the driver cabin [Fig.2, ¶0037;  front camera 122 images the front of the cab 121 through a windshield at a front portion of the cab 121. Herein, the “front” refers to a direction in which the work equipment 130 is mounted on the swing body 120]; 
	a lower camera installed in a vehicle body of the construction machinery [Fig.2; camera (124) installed in the vehicle body lower than the camera (122)] to photograph the front of the vehicle body [Fig.2, ¶0041; peripheral monitoring cameras 124 are provided, for example, at the front. ¶0067; monitoring cameras 124 provided on each of the front portion]; 
	an image processing portion [¶0056; control device 550 is a computer including a processor 910] configured to synthesize first and second images captured from the upper camera and the lower camera into one image [¶0070; display image generation unit 915 generates a display right image P13 a by disposing the posture image P2, the overhead image P3, and the bucket internal image P4 in a disposition area R of a right image P13 cut out by the image cutout unit 912. ¶0077-¶0079; the right image P13... from the image P1 captured by the front camera 122. ¶0067;  overhead image generation unit 914 generates the overhead image P3 based on images captured by peripheral monitoring cameras 124. Fig.8; single image P13 a includes image P13 from camera 122 and overhead image that is a combination of images from cameras 124]; and 
	a display device configured to display the synthesized image processed by the image processing portion [Fig.8, ¶0072; control device 550 causes the right display 523 to display the display right image P13 a].
	Ding does not explicitly disclose an image processing portion configured to ... transparency-process at least one of the first and second images in the synthesized image according to the posture of the work apparatus detected by the work apparatus posture detection portion; and a display device configured to display the synthesized image transparency-processed by the image processing portion. However Tsuji discloses,
	an image processing portion [¶0087] configured to synthesize first and second images captured from the upper camera and the lower camera into one image [Fig.2; camera (45) lower than camera (40). ¶0197; Camera 41 is provided at a position above camera 40 a] into one image [¶0133-¶0136; image analysis unit 103 specifies bucket 7 included in image data CDT obtained by camera 40. Blocked region extraction unit 101 extracts the specified bucket as blocked region 700... extracts as a perspective image, an image of a prescribed region based on image data ICDT obtained by camera 45... Control unit 10 synthesizes the perspective image (step S8). Representation control unit 105 synthesizes the perspective image edited by image edition unit 106 with the blocked region of bucket 7 in image data CDT. Fig.17 through Fig.19; Images CDTA (Fig.17) and ICDTA (Fig.18) are combined into one image (Fig.19). ¶0274-¶0278; Blocked region extraction unit 101 extracts the work implement link specified by image analysis unit 103 based on image data CDTA# as the blocked region ... Image extraction unit 104 extracts the perspective image on the line of sight of the operator beyond the blocked region extracted by blocked region extraction unit 101 based on image data CDTB#... Image edition unit 106 edits perspective image 802 so as to be in conformity with a shape of a region within the contour line of blocked region 702...  display 50# show the perspective image edited by image edition unit 106 as being synthesized with the blocked region], and configured to transparency-process at least one of the first and second images in the synthesized image [Fig.6 through Fig.8; portions of camera image CDT (shown in Fig.6) is processed to be transparent in the display image 50 (shown in Fig.8) wherein the display image includes camera image CDT and camera image ICDT. Fig.17 through Fig.19; portions of camera image CDTA (shown in Fig.17) is processed to be transparent in the display image 50 (shown in Fig.18) wherein the display image includes camera image CDTA and camera image ICDTA. Fig.20 through Fig.22. Fig.25 and Fig.26 ¶0224;  Since the perspective image is synthesized with the region within the contour line of the blocked region with the contour line being defined as the boundary, what is called skeletal image representation in which an inner region is seen through while the contour line remains is provided]; and 
	a display device configured to display the synthesized image transparency-processed by the image processing portion [¶0106; Control unit 10 has display 50 show a perspective image in which at least a part of work implement 3 of wheel loader 1 or vessel 160 of loaded vehicle 140 is seen through. Fig.8, Fig.19, Fig.22, Fig.26].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ding with the see-through display processing as disclosed by Tsuji in order to allow an operator to more intuitively operate the work equipment thereby improving work efficiency [Tsuji ¶0005-¶0022, ¶0128-¶0130, ¶0157-¶0159, ¶0207-¶0209, ¶0283-¶0284]. As disclosed by Tsuji, work equipment is used for a variety of purposes and generating the synthesized image in the disclosed manner allows an operator to view areas normally blocked from a field of view, thus allowing the operator an improved understanding of the machine's environment.
	Neither Ding nor Tsuji explicitly disclose, wherein the entire display area of the display device includes a predetermined transparency processing area in which the transparency-processed image is displayed and an external area of the predetermined transparency processing area. However Kowatari discloses,
	wherein the entire display area of the display device includes a predetermined transparency processing area in which the transparency-processed image is displayed and an external area of the predetermined transparency processing area [Fig.6; region 31 and area outside region 31. ¶0062-¶0063; Respective transparent regions 33 in the underneath image are in advance known... respective transparent regions are preset. ¶0064, ¶0068].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ding in view of Tsuji with the predetermined transparency regions as disclosed by Kowatari in order to allow clear display of both the region surrounding the vehicle as well as regions obscured by the vehicle [Kowatari ¶0002-¶0005, ¶0008-¶0016]. As disclosed by Kowatari, displaying processed work vehicle images in a non-transparent manner for unobstructed areas around the vehicle and in a transparent manner in different preset areas corresponding to obstructed areas allows an operator to readily understand both the environment in which the vehicle is operating as well as various obstructions blocked by the vehicle. 
	See claim 1 for elaboration on Ding and Tsuji and claim 3 for elaboration on Kowatari. 

In regard to claim 13, Ding in view of Tsuji in view of Kowatari discloses the control system of claim 11. Ding in view of Tsuji in view of Kowatari further discloses, further comprising: 
	an input portion configured to set an image processing condition in the image processing portion [Kowatari ¶0068-¶0069; ratio of transparency may be controlled arbitrary by means of the input part 16 of the monitor 14...  superposing process section 25 makes transparent for respective transparent regions 33 of the symbol image 31 at a ratio of predetermined transparency. Kowatari ¶0076; superposing process section 25 is inputted the shift lever position information. The superposing process section 25 performs whether or not to make transmission of respective transparent regions 33 according to the shift lever position information].
	See claim 11 for motivation to combine. 

In regard to claim 14, Ding in view of Tsuji in view of Kowatari discloses the control system of claim 13. Ding in view of Tsuji in view of Kowatari further discloses, 
	wherein the image processing condition includes a transparency processing switching timing of the first and second images [Kowatari ¶0076-¶0081] or a size and location of the predetermined transparency processing area of the entire display area of the display device [Kowatari ¶0067-¶0071]. 
See claim 5 for elaboration. See claim 11 for motivation to combine. 

Allowable Subject Matter
Claims 2, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        June 3, 2022